Citation Nr: 0631178	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  05-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral carotid 
artery disease, claimed as artery hardening as secondary to 
PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
October 1967.  He served in the Republic of Vietnam from 
December 1, 1965 to November 26, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied the veteran's 
claims for service connection for PTSD and bilateral carotid 
disease, claimed as artery hardening secondary to PTSD.

In an August 2006 letter, submitted by the veteran's 
representative and signed by the veteran, the appellant 
indicated that he would not attend his scheduled hearing 
before a Veterans Law Judge at the Board in Washington, DC.  
Since that time, he has not requested an opportunity to 
testify at another Board hearing.  Thus, his hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704(e)(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the post-service private and VA 
medical evidence reflect that the veteran has been diagnosed 
as having PTSD based on unverified stressors (see, May 2004 
and August 2006 Vet Center reports).

The veteran has also submitted statements indicating that he 
has PTSD as a result of the following stressful events that 
occurred during his active duty service in the Republic of 
Vietnam:

(1) From December 1, 1965 to November 26, 1966, his 
unit, Company E 1st Engineering Battalion, was subjected 
to mortar and small arms enemy fire while stationed in 
the Pleiku, An Loc [Valley], Phoc Vinh, and Dian areas 
of the Republic of Vietnam;
      
(2) In February or March 1966, a PFC of SPC 4, who was 
in the lead vehicle of a convoy that the veteran was 
traveling with in an area north of Dian, Vietnam (25 
kilometers northwest of Saigon, Vietnam and 15 
kilometers Southwest of Binh Hoa, Vietnam), was 
destroyed by an enemy bomb;
      
(3) While traveling aboard the USMS ELTINGE at Vung Tau, 
Vietnam around December 18-19th, 1965, the ship was 
exposed to enemy fire;
      
(4) While on a routine security patrol with his jeep 
driver, "Turk," in either August or September 1966, 
they discovered a collision between a "D" Company, 1st 
Engineering Battalion dump truck and an allied armored 
vehicle that had resulted in the death of a Vietnamese 
ally solder.  The veteran wrapped the deceased soldier's 
body in his poncho and transported it to the Dian, 
Vietnam train station; and
      
(5) In March or April 1966, he and "Turk" came under 
heavy enemy small arms fire while en route to base camp 
in Dian, Vietnam (see, VA Form 21-4138, Statement in 
Support of Claim, and letter from the veteran to the RO, 
dated in February 2005 and August 2006, respectively).

In addition to the stressors reported in the preceding 
paragraphs, the veteran has primarily maintained that his 
unit, Company E, 1st Battalion, received mortar and small 
arms enemy fire while stationed in the Pleiku, An Loc 
[Valley], Phoc Vinh, and Dian areas of the Republic of 
Vietnam from December 1, 1965 to November 26, 1966.  

Notably, however, a review of the claims file reflects that 
the RO has not attempted to verify the stressor incidents 
described by the appellant by contacting The United States 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the United States Armed Services Center for 
Research of Unit Records (USASCRUR)).  Such development is 
necessary before the Board can proceed with its appellate 
review of the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection for PTSD and bilateral carotid 
artery disease, claimed as artery hardening secondary to 
PTSD, but he was not provided with notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also provides the veteran an explanation as to the type 
of evidence that is needed to establish both (higher initial) 
disability ratings and effective dates.

Finally, the Board finds that the veteran's claim for service 
connection for bilateral carotid artery disease, claimed as 
claimed as artery hardening secondary to PTSD.
is inextricably intertwined with the issue of entitlement to 
service connection for PTSD.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Therefore, the veteran's claim for 
service connection for PTSD must be resolved prior to further 
appellate action on this issue of entitlement to service 
connection for bilateral carotid artery disease, claimed as 
claimed as artery hardening secondary to PTSD.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a 
corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal (i.e., entitlement to 
service connection for PTSD and 
bilateral carotid disease claimed as 
artery hardening secondary to PTSD), as 
outlined by the Court in Dingess v. 
Nicholson,. 19 Vet. App. 473 (2006).  

2.  The RO should also ask the 
appellant to provide any additional 
details concerning the stressors 
outlined in this Remand.  (Note:  The 
appellant's unit, Company E, 1st 
Engineering Battalion in the Pleiku, An 
Loc [Valley], Phoc Vinh, and Dian areas 
of the Republic of Vietnam from 
December 1, 1965 to November 26, 1966).  
The appellant should also be advised 
that he can also submit "buddy 
statements" that detail any of the 
events alleged as "stressors" during 
his military service.  All of these 
statements should include details about 
events that can be documented, the 
location/ places of where the incident 
or event occurred, the approximate date 
(month and year) within two months, the 
unit of the assignment (battalion or 
company level), the full names of 
firebases, and the full names of the 
individuals involved in the events 
(i.e., including any of whom may have 
been wounded and/ or killed in action).  
The appellant should be advised that 
this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

Thereafter, the stressor information 
that has been outlined in this Remand 
and any other information obtained from 
the appellant (including that provided 
in VA Form 21-4138, Statement in 
Support of Claim, and letter from the 
veteran to the RO, dated in February 
2005 and August 2006, respectively), 
should be forwarded to the JSRRC for 
further verification.  The JSRRC should 
specifically address each of the 
appellant's stressors regarding his 
unit and whether he would have been 
subjected to hostile fire with Company 
E, 1st Engineering Battalion while 
serving in the Pleiku, An Loc [Valley] 
Phoc Vinh, and Dian areas of the 
Republic of Vietnam from December 1, 
1965 to November 26, 1966.
   
3.  If and only if, a stressor alleged 
by the appellant has been verified, the 
RO should schedule the appellant for a 
VA psychiatric examination by an 
examiner with appropriate expertise, to 
determine whether the criteria for a 
diagnosis of PTSD are met, and, if so, 
whether it is linked to a verified 
inservice stressor.  The examiner must 
review the entire claims files.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory 
(MMPI) and the Mississippi Scale for 
Combat- Related Post-Traumatic Stress 
Disorder are to be accomplished, if 
deemed necessary by the examiner.  The 
RO must specify for the examiner the 
inservice stressor or stressors that it 
has determined are established by the 
record, if any.

If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
"stressor" or "stressors" that caused 
the disorder and the evidence relied 
upon to establish the existence of the 
stressor or stressors.  If there are no 
stressors, or if PTSD is not found, 
that matter should also be specifically 
set forth.  A complete rationale for 
all opinions expressed must be 
provided. 
   
4.  If and only if, service connection 
is established for PTSD, should the RO 
schedule the veteran for an examination 
by an appropriate specialist to 
determine the nature and severity of 
any currently present bilateral carotid 
artery disease.  The veteran's claims 
file must be made available to and be 
reviewed by the examiner.  The examiner 
must indicate that a review of the 
claims file was made.  All tests and 
studies deemed necessary should be 
accomplished and clinical findings 
should be reported in detail.  Based on 
the examination results, review of the 
veteran's pertinent medical history, if 
a diagnosed stomach disorder is found 
to be present, the examiner is 
requested to opine as to whether it is 
it at least as likely as not (a 50 
percent probability or more) that any 
currently diagnosed bilateral carotid 
disorder began during the veteran's 
period of service, or was  caused, or 
made worse by, the service-connected 
PTSD.  The extent of any worsening 
caused by the service-connected PTSD 
should be set forth in detail.  A 
complete rationale should be given for 
all opinions, in a legible report.

5.  After the completion of any 
indicated additional development, the 
RO should consider all of the evidence 
of record and re-adjudicate the 
appellant's claims for service 
connection for PTSD and for bilateral 
carotid artery disease, claimed as 
artery hardening secondary to PTSD.

If any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal, since issuance of the Statement 
of the Case in November 2004.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


